CAP: common rules for direct support schemes and certain support schemes for farmers and support for rural development (debate)
The next item is the report by Jan Mulder, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) - C6-0283/2007 -.
Member of the Commission. - Madam President, I wish to begin by thanking Parliament for its efforts on this report and, of course, especially the rapporteur Mr Mulder and the members of the Committee on Agriculture and Rural Development.
I know from various talks that Mr Mulder closely follows this topic, and my services and I have carefully assessed the different amendments that have been proposed. I have read with great interest the report drawn up by Mr Mulder. I really appreciate the strong, dedicated interest of both Mr Mulder and the European Parliament on this topic. I also appreciate the support that the rapporteur repeatedly expressed for cross-compliance in his report.
As I have said several times, this system is right and necessary and it needs to stay if we want society to support our agricultural payments. I know that we are completely on the same line.
I could broadly agree with the explanatory statement accompanying the amendments proposed in the report. In particular, I can endorse the call for having the simplest possible system without watering down its efficiency. I think we have fulfilled this objective to a large extent with the proposal concerning the control and the sanction system. Of course, we have the possibility and the chance to continue this work in our health check, where we will mainly focus on the scope of the application of the cross-compliance system.
As regards the amendments tabled to our proposal for a Council regulation, we all have to keep in mind that the discussions were very lively in the Council. Our initial proposal has evolved and we now have a compromise text agreed by the Commission that is the result of intense discussions.
The Portuguese Presidency has, as far as possible, reflected in the compromise the ideas that you have been raising in the preparation of your report.
On the concrete amendments to the legal provisions you are now proposing, I have to say that they are not relevant to the Council regulation we are discussing just now: a number of them concern the control rules that are under Commission competence and, as I said, the new Commission rules will soon be finally approved.
I think Mr Mulder's main concerns have been taken on board, and this is the case, in particular, for the improved flexibility that Member States will have to adapt the control system to their administrative organisation. We have also widely extended the possibility for prior notice of controls.
Another set of Parliament proposals has been discussed in depth at the Council and the compromise reflects all those different opinions. It is a case of the possibility of getting rid of the 10-month rule - I think fixing a date is a much better idea - the follow-up for the de minimis and minor infringement cases, and the phasing-in of full cross-compliance for the new Member States applying the simplified system. We want to stick to this compromise text, which was intensively negotiated.
Finally, we will take the opportunity to discuss your proposal to extend the period for the prolongation of the Single Area Payments Scheme (SAPS) system; we will have this opportunity within the discussion on the health check. As you might have noticed, I personally consider this a very good idea.
I will be back for final comments.
Madam President, following the Commissioner's introduction there is not really much more debate required, but I would still like to throw some light on the position of the Committee on Agriculture and Rural Development.
The first element is cross-compliance. I do not know what it is called in other languages but we have adopted this word in Dutch. It is a familiar term amongst the farmers. We do indeed support this, as the Commissioner just said: it is an essential aspect of agricultural production and we think that this is defensible, because it sets requirements for agricultural production that go beyond what is necessary to ensure that the products from agriculture are fit for human consumption. We go beyond that with all kinds of Directives: Birds and Habitats Directives, environmental Directives, animal welfare standards, etc.
The big question in all this is: what form should the checks take? As far as the checks are concerned, I think that as we have more and more reforms it will be essential to have widespread support and understanding of the system of cross-compliance among farmers. If the methods are too bureaucratic, as they are at the moment, that will not be fostered. What could we change in this area?
First, there are too many controlling agencies in individual Member States at the moment and they also still visit on different days. We are convinced in this report that the number of controlling agencies should be kept to a minimum, that the checks should also be carried out on one day, and that the farmer should be given reasonable advance notice of the visit. How much notice should be given will be decided in the vote today.
We also believe that there should be a de minimus provision for minor infringements, for petty transgressions: the authorities should not come down too hard in such cases. You cannot find fault with everything and besides farmers should never be punished twice for something that is covered by both European and national law That would mean paying two fines and we are against that.
An important point in the report - and I think that the Commission is also in favour of this - is that a great many things that are checked by the authorities under cross-compliance are also checked by private industry. Why should we have two inspection systems? Why is it not the case that if private industry checks something, then the public authorities say 'fine, we will check the private industry schemes from time to time and if they are good, we do not need to carry out checks on the farms themselves any more'. That could make a huge difference, also from the farmers' perspective. I think that could be an excellent form of cooperation with private industry.
To the Commission and Council, we are meanwhile in agreement on abolishing the 10-month rule. I think that the deadline for submitting applications in the Member States is a guide date for the application for support.
We in the Committee on Agriculture think it is reasonable that the new Member States should also be given extra time to adapt and we have said that if they eventually get 100% agricultural support payments, they must also observe the cross-compliance rules in full. We do not know what the future of the system will be but we do know that it is incredibly expensive at present.
Would it be possible for the Commission to produce a rough estimate of what it costs to implement it in each Member State, how the cost in one Member State compares with another and how it compares with the total expenditure associated with cross-compliance? This study could also come up with various options for how it could be done more cheaply through cooperation with private industries.
At a rough estimate there are at present about 18 Directives that farmers have to comply with in order not to have their income subsidies cut. There may be more to come. There is a soil directive in preparation, for instance. The Commission should investigate whether it might not be possible to reduce the number, and I do have one or two Directives in mind.
It is ridiculous that we have both a Nitrates Directive and a Groundwater Directive. The Groundwater Directive says that the permitted level of nitrates in groundwater is 50 mg per litre (if you exceed that, you are liable to penalties); the Nitrates Directive says 1.7 livestock units per hectare. We should have either one or the other, but not both. That is too much of a good thing. One of them must go, and I would say the Nitrates Directive.
on behalf of the PPE-DE Group. - Madam President, I would like to thank the Commissioner for her comments this morning and also Mr Mulder for his cooperation on this report.
Last week an RTE television programme (which I once edited and presented) asked the very simple question, 'How many inspectors does it take to examine a farm?' In the case of one farmer, Eamon Healy of Redcross, County Wicklow, it took seven inspections and nine inspectors in a three-month period to examine his farm! And I think that, by any standards, that level of inspection is excessive and very unwelcome on a farm that is active and busy. I think it says a lot about the need to radically alter the way we carry out our cross-compliance checks on farms and also the need to streamline - as Mr Mulder said - the many different types of inspections, whether they are Member State or private industry, or EU-required.
About 68% of cases of non-compliance are considered to be minor, yet they lead to sanctions, and I think we need flexibility around this. I believe that a sanction of less than EUR 250 should not be imposed. I know the Commission has other ideas, but I hope it will be persuaded by our arguments.
Over 70% of cases are around the loss of an ear-tag or some minor issue about identification, with no problems or risk to human health or animal health, and I think we need more flexibility around this particular problem. We need to be proportionate. I think we do need to give farmers advance notice. Many are part-time and giving them advance notice allows them to plan for an inspection. They cannot really alter much on the farm within a short space of time.
So I think we need to be practical. I doubt very much if Eamon Healy, the farmer I just mentioned, is aware of our debate here this morning. I do not think he is logged on and listening. But I know he will be very keen to find out the outcome of our work and our vote. He does not want seven inspections or nine inspectors on his farm in a three-month period and he is telling us that we need to streamline how we do our work. I think we owe it to him and to other farmers to get on with it.
on behalf of the PSE group. - (FR) Madam President, Commissioner, ladies and gentlemen, I first wish to thank and congratulate Mr Mulder for his work, and also for his methodology and the various consultations he carried out.
His report on implementation of cross-compliance for agricultural aid has acknowledged a start-up phase in the application of this rather complicated system. The aim is to increase acceptance by all the main players. It recommends a distinction be made between matters arising from Community frameworks and those subject to national implementation. It stresses the importance of the principle of subsidiarity, the regulations and demands adapted to risks and local requirements, but also the importance of a common framework guaranteeing European farmers equal treatment.
This dual level of rules has made it extremely difficult to implement the system. Insufficient information has been provided for farmers; risk criteria have been used very infrequently; the management, control and reduction system is too complicated; insufficient consideration has been given to cases of minor non-compliance; control rates are not harmonised; prior notification of controls poses a problem.
Personally, I do not wish to question the spirit of cross-compliance, which provides a response to the legitimate expectations of our society: respect for the environment, traceability, food safety and transparency. On the other hand, I do wish to highlight the heavy burden of regulations, the difficulties involved in applying them on the ground and the negative perception some farmers have of them, in the belief that their professionalism and know-how are being questioned. I therefore wish to point out the need for simplification.
I was disappointed with the Commission proposals, which were very limited, and I hope that Parliament's proposals will be taken over and that the Commission will come up with more ambitious suggestions during the Health Check.
I wish to emphasise that I do not agree at all with the compensation logic that since European farmers are subject to strict production conditions (animal welfare, environmental concerns, veterinary practices) they should receive agricultural aid. Aid for agriculture would to a certain extent establish a fair playing field as regards competition with farmers in third countries who are not subject to the same production conditions. However, I feel that it is because farmers receive public aid that they should, in return, respect a number of production rules. There should be a genuine contract between farmers and the EU. We must somehow move from constraint to contract.
I am therefore pleased that my amendment on this matter was adopted and that, when the farmer makes his single application and declares the area used for agricultural purposes, he must also agree to comply with criteria relating to public health, animal welfare and respect for the environment.
The reductions in payments must differ depending on whether non-compliance is deemed an intentional act or the result of negligence. I was also keen for the sanction to be proportionate to the importance of the sphere of activity affected by the non-compliance at the farm, particularly where this is a mixed crop and stock farming holding.
Farmers in the different Member States must also be obliged to observe the same rules, and therefore it is important to ensure harmonious transposition of the management requirements set out in the Directives. I also welcome the adaptation measures for the new Member States.
On the other hand, even though I support the introduction of a threshold above which the Member States may decide not to apply any reduction of direct aid, the de minimis threshold, I am totally opposed to raising this threshold to EUR 250, as proposed in Amendment 16. If this were the case, most infringements leading to a reduction in aid would not be sanctioned and the cross-compliance system for aid would make no sense. I therefore ask you to support Mr Mulder's Amendment 31 proposing a threshold of EUR 100, a compromise I feel could be acceptable to all.
on behalf of the ALDE Group. - (FR) Madam President, Commissioner, I also wish to thank our colleague Jan Mulder for his report today and for his methodology. I am glad our Parliament is looking into the cross-compliance mechanisms for CAP aid, which have demonstrated since the major reform of 2003 the limitations of a system whose rules are often too finicky, and have transformed the job of farmers into a kind of ad hoc official within the European administration, when they are actually carrying out a mission essential to mankind: feeding us.
The 2003 reform is an unmistakable step forward which ought to help our agricultural sector protect the environment and health, and it was in this spirit in 2005 that we voted in favour of the new EAFRD Regulation replacing the EAGGF - Guarantee section.
I am taking part in the debate today as the permanent rapporteur on the Structural Funds for the Committee on Budgets in order to stress - like many of my colleagues - how important it is to reduce excess bureaucracy in managing these funds. On the subject of the budget, I feel firstly that it is vital that all players in the agricultural economy and rural development, the main guarantors of environmental protection, reduce useless administrative burdens so that they can focus on their main activity, which is continuing to achieve the quality agriculture we expect, and environment-friendly agriculture at that.
Secondly, I would also like the controls to focus on two matters which are extremely useful in guaranteeing a suitable cost-profit ratio. I feel it is vital that the rules we make do not hinder use of the available credits for which we fight so fiercely at each round of negotiations with the Member States in the Council. It is not normal to see such under-use of appropriations at the end of 2007.
I thus intend to vote for all these measures to the extent that they endeavour to reduce the administrative burden.
on behalf of the UEN Group. - (PL) Madam President, on behalf of the Union for Europe of the Nations Group, I should like to express our support for Mr Mulder. The concern underpinning the report has been to ensure that the principle of cross-compliance and its associated controls do not penalise farmers unjustifiably.
Agriculture is not simply one more economic activity. It has a specific social role. Payments conditional on fulfilling many environmental requirements are not only beneficial to farmers but also to society as a whole. This broad social role of payments should constantly be emphasised. A significant sector of society is unaware of this role and it should be explained to them.
I should like to make a very important point. We require our farmers to abide by the principle of cross-compliance. We impose conditions on them. We should impose the same conditions on those who export their agricultural products to Europe. In particular, the requirements concerning animal welfare should be imposed on all imports without exception. Economic and humanitarian interests require this to be the case.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, a word of thanks, first of all, to the rapporteur, who certainly took a great deal of trouble, even if the Committee on Agriculture and Rural Development did not adopt all of his proposals. I regret that. I do not intend to go into detail now but to say in general terms that the compulsory requirement is, of course, compliance with the law. The new feature, following the severance of the link between production volumes and aid, is that this compliance with the law is now the basis for the payment of premiums.
Those who do not take the premiums cannot have their premiums cut. Growers need only refrain from applying. Nevertheless, they still have to observe the law. Mrs McGuinness, when you speak of seven inspections and nine inspectors - or vice versa - you should be taking up the cudgels with your own national government, for it is up to the Member States to determine how inspections are conducted, and if you have no coordination because numerous different administrative bodies are responsible for enforcing particular laws, and each authority sends its inspectors separately, thereby imposing endless burdens on farmers, that is not a matter for the EU but for your own national tier of government. Sort that out, and everything will be fine.
I believe there is an urgent need to make these funds conditional. At the congress, we heard someone say these were farmers' funds. No, they are not farmers' funds: they are granted to farmers. Do not misunderstand me: it is right that these funds should be awarded, but it is also right that society expects them to be given to those who fulfil certain conditions.
I have just had an inspection myself. Two people came, having announced their visit. Although they did not let me choose the time of the visit, they did announce it; they duly arrived, and it went very smoothly. Of course, Commissioner, these inspections should also be used to develop an advisory service to help farmers by informing them how best to comply with and apply the law on their farms.
That, as you know, was set in motion back then on the initiative of Parliament, so the possibility exists. Please make it compulsory for the Member States, and then we shall be one step further forward.
on behalf of the GUE/NGL Group. - (FR) Madam President, ladies and gentlemen, theoretically the common agricultural policy was meant to guarantee food safety, stability for EU production and prices, and also a decent income for all farmers. Unfortunately, in the name of the dogma of savage competition, CAP 2003 and its aid decoupling system constitute another step towards abandoning these objectives, even though they are vital European components.
Single payment entitlements contribute to the serious difficulties in sectors such as wine, milk, meat, beetroot, fruit and vegetables. The entitlements' environmental cross-compliance principle is nothing more than a trick devised to sell this reform to Bohemians who pass themselves off as environmentalists merely because it is fashionable to do so. How can we possibly imagine it is possible to increase our protection of the environment by stimulating competition in the agricultural sector and bringing down the prices of foodstuffs at the same time? The two requirements are contradictory: it is impossible to combine lower production costs with an increase in environmental regulations.
In the same way, the immediate consequence of decoupling the premium for maintaining suckler cows would be the disappearance of the natural carbon-absorbing meadows, which are particularly effective in combating greenhouse gas emissions.
Protecting the planet and maintaining production of quality European beef mean that decoupling must be rejected. In a more general context, what we actually need is another agricultural policy.
on behalf of the IND/DEM Group. - Madam President, the rapporteur's explanatory statement is instructive in that it depicts cross-compliance as a condition for continued public support, and tells us that farmers are now being paid for 'complying with Community legislation in the field of environment, public, animal and plant health and animal welfare'. It further states that such regulations are very strict compared with standards in the rest of the world.
That neatly encapsulates everything that is wrong with the EU's attitude to agriculture, with an aggressive regulatory regime diverting farmers away from their natural ambit of producing food and turning them into guardians of the environment, or what this report calls rural development policy, all of which adds mightily to their costs and reduces output. It has also had the effect of putting farmers into direct competition for funding with establishments such as country parks and wildlife preserves, which would not naturally be their competitors.
I am aware that the intention of this proposal is to simplify cross-compliance, because it is openly admitted that it has created a heavy, bureaucratic burden for farmers and for Member States to enforce. It is my contention that it was a bad idea in the first place, and simplifying it is to merely administer a band-aid rather than a cure. As usual, in EU parlance, 'simplification' means more standardisation and more control by the Commission. Again, the major differences inherent in agriculture across the wide diversity of climates prevalent in the EU do not lend themselves to such standardisation. This report enthusiastically trumpets the view that cross-compliance is an important instrument in justifying public support for farmers. I doubt that even one per cent of the public would have heard of cross-compliance, never mind understand what it means. For real simplification, let us do away with cross-compliance altogether and let farmers get on with what they do best, which is to grow crops and rear animals.
Madam President, farmers are not unreasonable people, nor, as a rule, are they dishonest, yet cross-compliance often treats them unfairly, with disproportionate penalties for minor offences and no-notice inspections. We have heard that 68% of all cases of non-compliance are classified as minor, yet the sanctions imposed are too often, for the struggling farmer, almost crippling. Disparity in how cross-compliance is administered from country to country compounds the resentments which it has built up in some.
In my constituency of Northern Ireland, we have had a particular problem with duplicate fields, arising from our conacre system. Instead of a pragmatic search for a solution, we have had heavy-handed rigidity. Much of the blame lies with the local Department of Agriculture, but it, and Brussels, could each have done more to resolve that problem. So, going forward, my plea certainly is for simplification and flexibility, and a good dose of good, old-fashioned common sense to replace the inflexibility of some over-zealous mandarins.
Madam President, first of all I would like to welcome the report today and congratulate the rapporteur on his work.
Cross-compliance and how it is implemented at Member State level are crucial. We must not allow each other - and each and every Member State - to make their own interpretation. If you listen to what Ms McGuinness and Mr Graefe zu Baringdorf said this morning, it shows the difference in interpretation in different Member States. We have got to get it right at Member State level, and we have got to insist that each Member State implement this directive in the right and proper way in each and every Member State.
Farmers need and require less inspection, not more. When inspection happens, there must be sufficient notice before inspection occurs. It is madness, in my opinion, to fine any farmer for the smallest detail; this is already happening. Farmers should be allowed a period to put right any problem that is identified, not just be told that they have defaulted and will be penalised. There is a great need to reduce bureaucracy and red tape in farming. Cross-compliance must not become a system that allows farmers to be penalised and policed. We should be there to help farmers and to offer advice on how they can do things better. Cross-compliance could be a force for good, and those who do the inspections should have clear and proper training and know their responsibilities.
Yes, Mr Graefe zu Baringdorf is right. I had an inspection at my farm which lasted seven hours. The only thing they could find wrong was that one little part of it was no longer considered to be arable land and we had built a poultry unit, which we did not inform them about. Now, really, an oversight as simple as that - building a poultry unit on your farm and not having informed them within the 12-month period - I do not think is something that you should actually be penalised for. You should be allowed to put it right at the earliest possible moment.
(IT) Madam President, Commissioner, ladies and gentlemen, I think Mr Mulder's report makes an admirable effort to improve agricultural policy in Europe.
Agriculture is attracting ever-growing interest in Europe. Bearing in mind that half the surface area of the European Union is given over to agriculture, I believe that conditionality represents one of the most important political signals explaining the desire to confirm our support for the farm sector, while making that support dependent on respect for the environment. I should like to emphasise the way in which these rules connect with our citizens, with consumers: we have here a very significant means of raising awareness about a subject as topical as environmental protection.
I endorse the rapporteur's efforts to simplify conditionality: indeed, in my opinion it is counterproductive to demand excessive efforts of farmers to comply with legislation. By introducing new issues such as climate change, biofuels, water resources and risk management, the Commission has demonstrated its wish to move forward, even though some ambiguity still surrounds the way in which conditionality is to be handled, if it confines itself to laying down a generic requirement for simplification without clarifying how - and to what end - it is to be implemented.
Elements such as simplification, deregulation and - I myself would add - transparency must always underpin any initiative emanating from the European Union. I shall stop there but, Commissioner, I am aware that ten days ago you visited Brescia, in my own province, and - even if this is not quite germane to the current debate - you were able to taste the wines and typical products of Brescia: I believe that not adding sugar to wine is a means of striking the right quality balance and fairly rewarding producers.
(GA) Madam President, guaranteed EU support to farmers should be provided under the common agricultural policy for the years 2007 to 2013. And that is why I cannot accept that Commission should attempt to scale down this guarantee by means of its recently announced 'Health Check'. The Commission is seeking to cut back the amount of direct payments to farmers to less than 13%. This breach of the guarantee is, to my mind, unacceptable because farmers have entered into set-aside arrangements for those years and it would not be right to go back on them.
As regards standards, what I would say is this: if they are to be enforced throughout the EU, they should apply equally to the food brought into the EU - and farmers all over Europe should not be subjected to pointless checks.
We should look at the standard applying to the food that we allow into Europe, and the Commission should take action, instead of bothering farmers, who are doing their best in all parts of Europe, and that certainly includes my country, Ireland.
(RO) Madam President, first of all, I would like to congratulate our colleagues, rapporteurs and fictive rapporteurs, who undertook the difficult mission of presenting before us this package of complex amendments that are essential for the future of the common agricultural policy.
It is obvious that the very high number of European regulations and directives that farmers must observe renders their access to the aid schemes more difficult. The rules of the single payment system must be simplified as regards conditionality. The legal basis allows the application of the minimum rule for reduction of payments, as well as for exemptions from reduction in the case of minimum infringements.
Fewer administrative obligations, harmonized examinations, combination of examinations, including at the level of European institutions, and payments made in due time would improve the overall assistance provided to farmers, thus increasing the efficiency of the common agricultural policy.
It is also necessary to provide increased assistance for preparing inspections, which, in my opinion, should be announced with limited duration and performed by adequately trained people.
Finally, in the case of Bulgaria and Romania, as new Member States, I consider the extension of the optional nature of articles 3, 4, 6, 7 and 9 until 2013 to be judicious, as far as the provisions of these articles refer to statutory requirements in matters of administration.
(PL) Madam President, Commissioner, all types of agricultural activity and production should comply with the requirements concerning environmental protection, safety, quality and animal welfare. Mr Mulder's report contains many important provisions in that regard.
I would ask the Commissioner to focus in particular on four amendments, namely Amendments 19, 26, 27 and 29. If the cross-compliance system is to be properly implemented in the new Member States whilst also responding to society's expectations, it will have to be introduced in stages.
The full range of requirements should only come into force in those countries in 2013, when they begin to receive full direct payments. We should bear in mind that the financial perspective 2007-2013 does provide resources to enable holdings to adjust and for investment. Commissioner, the requirements and standards imposed on our farmers are stricter than in third countries. We need to support our farmers and protect them from unfair competition. Imported products must comply with the same production process standards as Union products.
Member of the Commission. - Madam President, I wish to thank the Members very much for all their contributions to this debate.
You will know that cutting red tape, and making things more simple, have been at the top of this Commission's agenda from the very beginning. That was why, when we opened this debate on cross-compliance, we commissioned from Rambøll Management a report on simplifying the CAP that was specifically linked to cross-compliance. It is a limited study which only covers five different Member States, but it is very interesting and I will supply you with a copy.
It shows, as Mr Graefe zu Baringdorf rightly says, that there is a huge difference between Member States. The way in which the cross-compliance system is implemented in Member States is different. So, as was rightly said, the role of the advisory system is crucial.
I think we should use this study for further discussions, within the health check, on what we can do to simplify the cross-compliance system without watering down the ideas underlying it.
This is a first step, along with the discussion in Council and the Mulder report, but it is not the final step. Let us continue with the health check to see what might be done, and use all the available information. This report will be worth looking into to see what can be done, what Member States can do, and how Member States can define best practice among themselves, in order to find a solution in which there is a level playing field.
Thank you for the discussion. I am sure we will return to this matter again.
Written statements (Rule 142)
in writing. - (PL) I welcome the postponement of implementation of the expensive requirements relating to cross-compliance for the new Member States (the so-called new Ten). This is certainly justified. The countries concerned are not yet receiving the full direct payments that already represent the lion's share of all expenditure on agriculture in the European Union.
I also welcome the extension of the possibility for the new Member States to benefit from Single Area Payments (SAPS) from 2010 to 2013. This will avoid placing a heavy and unnecessary burden on the new Member States in connection with implementation of the Single Payments System (SPS).
This is a move in the right direction, but we should not allow it to obscure the serious situation concerning the distribution of resources between the old and the new Member States. According to the most recent information available, dating from 2005, the new Member States have received EUR 1.5 billion in direct payments. This is 21 times less than the old Fifteen. The beneficiaries, however, only received 2.4 times less (EUR 2 million and EUR 4.9 million respectively). These enormous differences are also reflected in the average payments received by each beneficiary. For the new Member States it amounted to EUR 723, whereas for the old Fifteen it was EUR 6 327, which is almost nine times more!
Ongoing discrimination against the new Member States is detrimental to farmers in those countries. It also calls into question the very spirit of the common agricultural policy and the development of agriculture across the whole of the European Union.
(The sitting was suspended at 11.25 a.m. and resumed at 11.30 a.m.)